DixoN, C. J.
The authority of an attorney-at-law who appears in a court of justice in behalf of a party to an action, is to be presumed. He is an officer of court; and if his authority is denied, the burden of showing that he is unauthorized rests upon the party making the denial. The justice, therefore, erred in nonsuiting the plaintiff on this ground.
Nor do we think that the nonsuit can be upheld on the ground that no evidence had been given of the conversion of the wood by the defendant. The wood being in the possession of the plaintiff on the 9th of February, was found in the unexplained possession of the defendant in his yard two days afterwards. This was sufficient evidence of a conversion, or that the wood was taken and removed by the defendant, provided the court or a jury had so found.
By the Court. — The judgment of the circuit court, reversing the judgment of the justice, is affirmed.